Citation Nr: 0325611	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to  38 U.S.C. § 1318.  



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

REMAND

The veteran had active duty from February 1944 to December 
1945.  The veteran died in May 1991.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In February 2002, the appellant appeared to make a claim for 
burial benefits.  That claim is referred to the RO for the 
appropriate action.


REMAND

By decision dated in October 1998, the Board determined that 
new and material evidence had been submitted to reopen a 
previously denied claim for entitlement to dependency and 
indemnity compensation pursuant to  38 U.S.C. § 1318.  The 
Board remanded the case for readjudication of the claim on 
the merits.  The case was subject to a stay pursuant to the 
decision in National Organization of Veterans' Advocates, 
Inc. v.  Secretary of Veterans Affairs, 260 F.3d 11365 (Fed. 
Cir. 2001) (NOVA I).

The United States Court of Appeals for the Federal Circuit 
has revised the stay of 38 U.S.C.A. § 1318 claims directing  
VA to process all DIC claims, including "hypothetical 
entitlement" claims under 38 U.S.C.A. § 1318, except for 
claims to reopen on grounds of new and material evidence.  
National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II).  Under the Court's order, the Board can now 
begin appellate review of the appellant's claim. 

However before the Board can consider the appellant's DIC 
claim on the merits, procedural changes must be addressed.  
As for procedural changes, in 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, was enacted and modified VA's duty 
to notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements enacted by the VCAA, further development is 
needed.

In order to comply with the changes in the law by statutory 
amendment and by judicial precedent, and to provide the 
appellant notice of the interpretive ruling governing her 
DIC claim under 38 U.S.C.A. § 1318, the case is remanded to 
the RO for the following actions: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  Thereafter, the RO should readjudicate 
the appellant's 38 U.S.C.A. § 1318 claim.  
The readjudication should reflect 
consideration of the current version of 38 
C.F.R. §§ 3.22 and 20.1106, as well as 
consideration of pertinent caselaw, to 
include National Organization  of 
Veterans' Advocates Inc. v. Secretary  of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II).



3.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In particular, 
the SSOC should contain all of the new 
laws and regulations, including the 
current version of 38 C.F.R. § 3.22, 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


